DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/12 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious controlling a process for cooking food having a cooking parameter dependent on an initial temperature of the food to be cooked, the method comprising the steps of: detecting the initial temperature of the food; determining a state of said food based on the initial temperature of said food; determining, from the state of said food, a plurality of food state categories, wherein each of said plurality of food state categories is associated with a temperature range and each of said plurality of temperature ranges having a preset cooking parameter; obtaining probabilities associated with each of said determined plurality of food state categories, wherein said probabilities represent a likelihood of said state of said food being in one of the plurality of food state categories; obtaining said preset cooking parameter-parameters associated with each of said determined plurality of food state categories; determining a cooking time of said food based on a combination of the obtained probabilities for each of said plurality of food state categories and said obtained preset cooking parameters for each of said plurality of food state categories; and controlling the cooking process based on the determined cooking time.
the apparatus of independent claim 9 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a device for cooking food having a cooking parameter dependent on an initial temperature of the food to be cooked, the cooking apparatus comprising: a detector configured to detect the initial temperature of the food; an evaluator configured to: determine a state of said food based on the initial temperature of said food; determine, from the state of said food, a plurality of food state categories, wherein each of said plurality of food state categories being associated with a temperature range and each of said plurality of temperature ranges having a preset cooking parameter; obtain probabilities associated with each of said determined plurality of food state categories, wherein said probabilities represent a likelihood said state of said food is in one of the plurality of food state categories; and obtain the preset cooking parameters associated with each of said determined plurality of food state categories; and a controller configured to: determine a cooking time of said food based on a combination of said obtained probabilities for each of the plurality of food state categories and said obtained preset cooking parameters for each of the plurality of food state categories; and control the cooking process based on the determined cooking time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792